Citation Nr: 1435592	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  07-31 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to service connection for a right wrist disability.

3.  Entitlement to service connection for a right hand disability.

4.  Entitlement to service connection for a respiratory disability manifested by shortness of breath, including as due to undiagnosed illness.

5.  Entitlement to service connection for a left hip replacement, including as secondary to a right hip disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active air service from May 1977 to May 1981, and active military service from January 1982 to January 1998.  

This matter comes before the Board of Veterans' Appeals (Board) from August 2006 and May 2012 decisions by Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge during a September 2010 videoconference hearing.  A transcript is of record.

The Board previously remanded the claims in December 2010, November 2012, and January 2014 for additional development.  In addition, in a June 2013 Order, the Court of Appeals for Veterans Claims (CAVC) granted a joint motion to return the respiratory disability claim to the Board for further development. 

The issue of entitlement to service connection for right wrist and elbow disabilities has been recharacterized to better reflect the evidence in the record and the Veteran's intentions.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay; however another remand of the claims on appeal is necessary to ensure the Veteran receives every possible consideration.

In his June 2014 Form 9, which perfected his appeal for service connection for a left hip disability, the Veteran requested a Travel Board hearing; however, the record does not contain any evidence that he was ever scheduled for one.  While the Veteran had an opportunity to present testimony during a September 2010 videoconference hearing, he has not yet had an opportunity to present testimony regarding his claim for service connection for a left hip replacement.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at his local RO.  Provide the Veteran and his representative notice of the scheduled hearing date as required under 38 C.F.R. § 20.704(b) (2013) and associate a copy of the notice with the claims file.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the hearing, the case should be returned directly to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



